[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             4 October 1996 Date of Application:          4 October 1996 Date Application Filed:       4 October 1996 Date of Decision:             22 April 1997
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield at Bridgeport. Docket No. CR95-122953 T.
Frank Riccio, Esq, Counsel for the Petitioner.
Jonathan Benedict, Esq, Counsel for the State of Connecticut.
BY THE DIVISION
The petitioner was convicted after a trial by jury of the crime of Attempt to Commit Robbery 1st in violation of53a-134(a)(4) and Conspiracy to Commit Robbery 1st in violation of Conn. Gen. Stat. 53-49/531-134(a)(4). The trial court imposed a sentence of twenty years, execution suspended after twelve with five years probation with special conditions. CT Page 5706
The record shows that a victim held up at a Bridgeport supermarket where he was threatened with a gun in a demand for money.
Counsel for the petitioner thought that the sentencing court did not take into consideration the petitioner's psychiatric history, and the fact that he was receiving Social Security Supplemental Income and Title 19. He felt that the factual predicate of this conviction was very strange and that the petitioner suffers from mental retardation. Counsel indicated that the state asked for an eight year sentence and that the court overreacted in its sentence and he asked the panel to lower this sentence to conform with the state's offer prior to trial.
The state's attorney noted that the petitioner has a long life of criminal activities including multiple robbery convictions. Counsel noted anytime the petitioner was out of prison he promptly committed some other crime and ended being removed from society. Counsel urged this panel to affirm the sentence imposed.
When reviewing a sentence this division must take into consideration the nature of the offense committed and the character of the petitioner. We also consider the court's need to protect the public from such conduct. A review of the record indicates that the sentence is proportionate in light of the mandates of P.B. 942. THE SENTENCE IS AFFIRMED.
NORKO, J.
PURTILL, J.
KLACZAK, J.